Citation Nr: 9910196	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1959 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a rating in excess of 10 percent 
for the appellant's service-connected low back strain, and 
for compensation benefits for hospitalization and 
convalescence pursuant to 38 C.F.R. §§ 4.29, 4.30.  The 
record discloses that the appellant filed a notice of 
disagreement with the denial of his claim for an increased 
rating for his service-connected back disability in February 
1994.   A statement of the case relative to the issue of an 
increased evaluation for the low back disorder was issued in 
March 1994.  The appellant perfected an appeal relative to 
this issue in June 1994.

In his 994 substantive appeal, VA Form 9, however, the 
appellant also addressed the issue of entitlement to benefits 
under §§ 4.29 and 4.30.  Thus, the appellant's correspondence 
may be construed as a notice of disagreement with respect to 
the adverse rating decision pertaining to issue of 
entitlement to §§ 4.29 and 4.30 benefits.  See 38 C.F.R. 
§§ 20.201, 20.302 (1998).  In that regard, the Board notes 
that a statement of the case relative to this aspect of the 
appellant's claim has not been issued by the RO.  Therefore, 
this issue shall be remanded to the RO for issuance of a 
statement of the case regarding the denial of §§ 4.29 and 
4.30 benefits.

The Board notes that the appellant, in his February 1998 
correspondence, appears to raise the issues of entitlement to 
service connection for congenital asymmetry of articular 
facets "Lr" and L5-S1, and traumatic injury to spinal cord.  
These issues have not been developed for appellate review, 
and are referred to the RO for the appropriate action.

The Board further notes that the appellant also sought to 
reopen his claim for service connection for neurotic 
depressive reaction in his February 1998 correspondence.  The 
RO denied this claim by rating action in January 1999.  The 
appellant was notified of this rating determination and of 
his appellate rights relative to this decision by letter 
dated in January 1999.  The record discloses that the 
appellant has not filed a notice of disagreement with this 
determination.  Accordingly, this issue is not in appellate 
status.

Finally, the Board notes that effective March 1, 1999, the 
United States Court of Veterans Appeals changed its name to 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").


REMAND

The record discloses that service connection is in effect for 
low back strain.  The appellant contends that his service-
connected disability is manifested by increased 
symptomatology, and warrants a higher rating evaluation.  The 
record reflects that the RO has based its denial of the 
appellant's claim on a finding that his current back 
symptomatology is solely attributable to an intercurrent 
injury the appellant sustained in 1993.  In this regard, it 
was the RO's determination that the current back condition is 
unrelated to the service-connected disorder.   

In his substantive appeal, filed in June 1994, the appellant 
reported that he received treatment for increased 
symptomatology associated with his service-connected low back 
disorder prior to his 1993 accident.  In that regard, he 
reported a history of in and outpatient treatment for his 
back disability between 1985 and 1988 at various VA medical 
facilities.  He indicated that medical personnel had 
initially discussed surgical treatment for his back disorder 
in 1992.   The surgery was delayed reportedly due to the 
unavailability of bed space at the medical facility, but 
treatment was continued on an outpatient basis.  The 
appellant maintains that treatment reports proximate to this 
period document that he was provisionally evaluated with 
herniated discs at the L4-5 level.  He indicated that 
following his admission for treatment of injuries sustained 
during the 1993 fall, medical personnel determined that 
surgical treatment was not warranted.   The appellant noted 
that he has been followed in the pain clinic, and has 
received intermittent injections for his low back symptoms 
since that time.  The Board notes that a review of the record 
discloses that treatment reports from each of the identified 
facilities have not been obtained for association with the 
claims folder. 

A June 1993 hospital summary report discloses that the 
appellant underwent VA hospitalization for L5 steroid 
infiltration and a magnetic resonance imaging (MRI) study of 
the lumbar spine.  The medical report indicated that the 
appellant's history was significant for a lumbar spine injury 
secondary to trauma and subsequent L5 cauda equina syndrome 
in 1969.  It was noted that the appellant recovered with full 
motor function, and strength.  It was also noted that the 
appellant developed low back pain with foot drop of acute 
onset approximately two months earlier.  It was reported that 
diagnostic evaluation conducted at that time revealed L4-5 
herniated nucleus pulposus and possible central herniation of 
L5-S1.  The appellant was reported to have been referred to 
the neurosurgery clinic for further evaluation of his back 
condition.  The medical report noted that the appellant had 
sustained an injury during a fall at his home approximately 
two weeks earlier, for which he was air-lifted to a medical 
facility for treatment.   The Board notes that the evidence 
of record suggests that the appellant might have been treated 
as early as April 1993 for symptoms related to his low back 
condition.  In addition, the evidence tends to show that the 
appellant was also seen sometime in late May 1993 or early 
June 1993 for injuries sustained during the in home accident.  
Medical records pertaining to clinical and diagnostic 
evaluation, conducted at VA and private medical facilities as 
early as April 1993, is not of record.  Inasmuch as these 
treatment reports are relevant to ascertaining the nature and 
extent of the appellant's low back condition prior to and 
subsequent to the in home accident, it is the opinion of the 
Board that additional evidentiary development is warranted in 
this case.  

In this case, the appellant has maintained that the record is 
incomplete.  A careful review of the record supports the 
possibility that additional relevant treatment reports have 
not been associated with the claims folder.  Controlling case 
law indicates that where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to develop facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

It is further the opinion of the Board that contemporaneous 
and thorough VA examination would be of assistance to the 
Board so that the evaluation of the low back disability will 
be a fully informed one.  Counts v. Brown, 6 Vet. App. 473 
(1994); Hyder v. Derwinski, 1 Vet. App. 221 (1991); Greene v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

Based upon a review of the clinical findings during the most 
recent VA examination, it remains unclear from the evidence 
whether the appellant's current back disorder is causally 
related to his service-connected low back strain.  As noted, 
the appellant has indicated that additional medical records 
documenting post-service treatment for his service-connected 
disability have not been associated with the claims folder.  
In that regard, VA treatment records are constructively 
included within the record.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also Sims v. West, 11 Vet. App. 237, 
238-39 (1998) (Bell does not mean that only documents 
determinative of the appellant's claim are to be included; 
proposition is that if in actual or constructive possession 
of VA, documents are to be included in the record).  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Id.  Thus, these 
records should be obtained for review.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
38 C.F.R. §§ 4.29 and 4.30 benefits.  In 
so doing, the appellant should be 
apprised of right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The appeal as to this claim 
should be returned to the Board, 
following the issuance of the statement 
of the case, only if said claim is 
perfected by filing a timely substantive 
appeal.

2.  The RO should contact the appellant 
and request that he provide the address 
and approximate dates for treatment he 
received at the Medical Center Hospital, 
following the injury he sustained in his 
home in 1993.  After having obtained the 
necessary authorizations, the RO should 
attempt to obtain and associate these 
treatment records with the claims file.  
The RO should specifically attempt to 
obtain treatment records, pertaining to 
treatment the appellant received for his 
service-connected low back strain, from 
VA medical facilities located in 
Kerrville and San Antonio, Texas, dated 
since 1993.  Copies of any record obtain 
should be associate with the claims 
files.  If the search for any of the 
records identified has negative results, 
documentation from that facility, to that 
effect should be place in the claims 
file.

3.  The RO should schedule the appellant 
for VA examination by an orthopedist and 
a neurologist for the purpose of 
ascertaining the severity of his service-
connected low back strain.  All indicated 
studies, to include any specialized 
tests, should be performed and the 
results reported in detail.  Following a 
comprehensive examination, each examiner 
should render an opinion distinguishing, 
to the extent possible, the back 
symptomatology related to the appellant's 
service-connected mild low back strain 
from symptomatology related to the injury 
the appellant sustained as a result of 
the fall at his home in 1993.  Once the 
symptomatology of each injury has been 
disassociated, each examiner should offer 
an opinion regarding the level of 
impairment attributable solely to the 
service-connected disability in terms of 
the nomenclature set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  The 
examiners should express clearly the 
rationale on which their respective 
opinions are based.  As it is imperative 
that the appellant's disability be viewed 
in relation to its history, the entire 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner prior to his/her 
respective examination.  

4.  Following completion of the above, 
the RO should review the examination 
reports and ensure that all requested 
information has been provided.  If not, 
the examinations should be returned as 
inadequate for rating purposes.  38 
C.F.R. § 4.2 (1998).

5.  The case should again be reviewed by 
the RO.  If the determination remains 
adverse to the appellant, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The appellant need take 
no further action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

 

